— Judgment unanimously affirmed. Memorandum: Defendant pleaded guilty to manslaughter in the first degree in satisfaction of a five-count indictment charging him with intentional murder, felony murder, two counts of attempted robbery in the first degree, and criminal possession of a weapon in the second degree.
*588Defendant’s contention that his statement should have been suppressed as the fruit of an illegal arrest lacks merit because his arrest occurred at the apartment of one Cathy Hatch. In the absence of proof that he had a reasonable expectation of privacy there, defendant has no standing to object to the warrantless entry (People v De Moss, 106 AD2d 395, 397-398; cf. People v Ponder, 54 NY2d 160, 166).
Defendant’s claim that his plea was invalid is unpreserved. Furthermore, even though defendant denied an intent to injure anyone, there was no error, because "[a] bargained guilty plea to a lesser crime makes unnecessary a factual basis for the particular crime confessed [citations omitted]” (People v Clairborne, 29 NY2d 950, 951; People v Amerson, 91 AD2d 1204). During the plea allocution, defendant admitted all the elements of the higher crime of felony murder.
We have examined the other issues raised by defendant and find them to be without merit. (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — manslaughter, first degree.) Present — Denman, J. P., Green, Pine, Balio and Schnepp, JJ.